Downey, J., and Buskirk, C. J.
We dissent from so much of the foregoing opinion as holds that sales of intoxicating liquors on Sundays, on the day of any state, county, town*509ship, or municipal election, on Christmas day, on the Fourth of July, on Thanksgiving day, or between nine o’clock p. M., and six o’clock a. m., except when sold to be drunk at the place where sold, are not prohibited by the tenth section of the act in question.
We do not think the tenth section has, or was designed to have, any relation to the selling of liquors by wholesale; nor do we think that any argument can properly be drawn from any supposed operation of the section upon the trade by wholesale. We think it was the intention of the legislature to prohibit any sales within the meaning of the act on the days and at the times mentioned, whether the person selling had a permit or not, and whether the liquor was to be drunk at the place where sold or not. The section not only declares that a permit shall not authorize sales on the days and times mentioned, but it declares that “ any and all sales made on any such day, or after nine o’clock on any evening, are hereby declared to be unlawful, and upon conviction thereof, the person so selling shall be fined not less-than five dollars nor more than twenty-five dollars for each sale made in violation of this section.”
It is stated in the foregoing opinion, that this part of the section, “ taken by itself is broad enough to include all sales of intoxicating liquors, without reference to the place where-it is to be drunk.” “But,” it is said, “ taken in connection with the whole section, we think it refers to sales which the-permit would authorize without the limitation specified in that section.” We find nothing in the preceding part of the tenth section which we can regard as restraining the general words in the latter part,, which we have quoted, and which the majority of the court concede to be broad enough to-comprehend sales without reference to the place where the liquor is drunk.
It would have been inconsistent for the legislature to have made all sales on the days and at the times mentioned in the tenth section punishable, had it not said that a permit granted under the act should not authorize a sale on such *510•days and at such times. To declare that a permit should not authorize the person holding it to sell on such days and at such times, was a proper, if not an essential declaration, preliminary to the part of the section declaring all such sales unlawful and punishable.
There is another consideration, which is quite influential in bringing us to the conclusion at which we have arrived, and that is, that in the view of the question taken by the majority of the court, the penal part of the tenth section was entirely unnecessary. It was only necessary that the privilege of selling on the days and at the times named, by authority of the permit, should be taken away, in order to render the persons holding such permits liable for selling, and punishable as if they had never had a permit.
By the first section, it is made unlawful to sell intoxicating liquors to be drunk in, etc., without a permit, during every day and every hour of the year. But persons having a permit may thus sell at all times, except on the days and at the ■times mentioned in the tenth section. During this excepted time, the permit shall not authorize them to sell, and if they do sell, they sell without any right do so from the permit, and are liable to the penalties inflicted on those who sell without a permit. One who sells without a permit is liable to a fine of not less than ten nor more than fifty dollars.
The penal part of section 10, which, as we think, applies to all sales on -the days and at the times mentioned, declares that the penalty shall be not less than five nor more than twenty-five dollars.
It has been the policy of the' legislature to prohibit the sale of intoxicating liquors, by retail, on certain days when its sale and use would lead to disorder and breaches of the peace.
The eighth section of the act of March 5th, 1859, declared that a license granted under the provisions of that act should not authorize the person so licensed to sell or barter, etc., on Sunday, nor on the day of any state, county, township, or municipal election, etc. The act in question extends the *511prohibition to other days and times. What was the purpose of the act ? Was it simply to prohibit sales of liquor on those days, to be drunk at the place where sold ? Will this remedy the mischief which the provision was intended to prevent? Will the Sabbath be less liable to desecration by the drinking of the liquor at a place other than that at which it is sold, rather than at the place of its sale ? Will the peace and quiet of the holidays mentioned be any better preserved by requiring the liquor to be drunk at some other place than that at which it is sold? Will the scenes of violence and bloodshed be less liable to occur during the dark hours of the night, because the liquor cannot be legally drank at the place where it is purchased ? Will the sobriety and quiet so essential to the proper exercise of the elective franchise be likely to be preserved and promoted by the prohibition of the sale of liquor to be drunk at the place where it is sold, and leaving parties free to sell it to ,be drunk anywhere else ? Will it conform to the will of the legislature, as expressed in this act, to construe it so that any one, whether he have a permit or not, can sell liquor on Sunday, and on ■any of the other days, or at any time prohibited in the tenth section, provided he does not allow it to be drunk at the place where sold? We think not, and-hence we have felt constrained to dissent from the opinion and judgment of the majority of the court.
Petition for a rehearing overruled.